REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4, none of the closest prior art, such as Furuta (US 20140098968 A1), expressly teaches or reasonably suggests, “a sound collection apparatus to be installed in a vehicle, 
…
a beamforming unit that applies a predetermined filter to microphone signals …
wherein the predetermined filter is one of: 
(i) a filter with a directivity to a direction between a direction of a target sound source and an incoming direction of the reflected sound; or 
(ii) a filter with a directivity to both the direction of the target sound source and the incoming direction of the reflected sound“, in combination with the other claim elements, in a manner as claimed.
Independent claim 6 is allowed for analogous reasons as claim 4.
	
Regarding claim 5, none of the closest prior art, such as Furuta (US 20140098968 A1), expressly teaches or reasonably suggests, “a sound collection apparatus to be installed in a vehicle, 
…
and applies a second filter to microphone signals in a frequency range  of the high frequency band acquired with the M units of microphones, to obtain signals after filtering as output audio signals, wherein 
the first filter is a filter with a directivity to a direction between a direction of a target sound source and an incoming direction of the reflected sound, and the second filter is a filter with a directivity to both the direction of the target sound source and the incoming direction of the reflected sound“, in combination with the other claim elements, in a manner as claimed.
Independent claim 7 is allowed for analogous reasons as claim 5.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654   


/PAUL KIM/           Primary Examiner, Art Unit 2654